THE COURT.
[1] For the reason assigned and upon the grounds stated in our opinion this day filed, in which *Page 794 
we considered together cases S.F. Nos. 12707 to 12766, both inclusive, ante, p. 148 [273 P. 797], the application of Charles M. Workman for a writ of mandamus commanding the surveyor-general of the state of California and ex-officio
register of the state land office to issue to him a permit to prospect for oil and gas upon the lands described in his said petition, wherein said lands are included within the boundaries of lands described in the respective petitions of Boone and Shudde, as therein considered, is denied and the petition is dismissed.
Rehearing denied.
Shenk, J., and Curtis, J., voted for a rehearing.